Opinión concurrente en parte y disidente en parte emitida por la
Juez Asociada Señora Naveira de Rodón.
La controversia ante nuestra consideración se limita ex-clusivamente a la revisión de la determinación del foro de instancia que resolvió que procedía la descalificación del Ledo. José Ledesma Vivaldi y del bufete al cual éste perte-*328nece, Ledesma, Palou & Miranda, por existir un insalvable conflicto de intereses entre éstos y su cliente, el codeman-dado U.S. Industries, Inc. (en adelante U.S.I.).(1)
Estamos de acuerdo con la exposición de los hechos que constan tanto en la opinión mayoritaria como en la disi-dente, aunque no necesariamente con algunas de las carac-terizaciones que de éstos se hacen. Sin embargo, por esti-marlo indispensable para el análisis que haremos, incluiremos algunos hechos procesales adicionales que sur-gen de los autos originales del caso, especialmente los que acaecieron con posterioridad a la resolución que hoy nos ocupa. También estamos de acuerdo con la mayoría en que al momento en que se emitió la resolución que descalificó a estos abogados por existir un conflicto de intereses entre ellos y su cliente U.S.I., ésta no procedía. Disentimos de la mayoría en cuanto ésta entra a discutir la defensa afirma-tiva de “error de juicio honesto e informado” y devuelve el caso para que se celebre “una vista y resuelva, a base de la evidencia que tengan a bien presentar las partes, si en el caso los abogados notarios pertenecientes a la firma legal Ledesma, Palou y Miranda incurrieron o no ... en un ‘error de juicio honesto e informado’ ...”. Opinión mayoritaria, pág. 327.
I — I

Hechos adicionales

El 9 de noviembre de 1990, el foro de instancia celebró una conferencia sobre el estado del caso en la cual el juez le *329solicitó a las partes que presentaran un memorando en el que discutieran lo siguiente: (1) si todos los titulares eran o no partes indispensables y (2) si la sentencia parcial de 1ro de noviembre de 1989(2) era cosa juzgada oponible a todos los titulares. U.S.I., además, debería someter una lista de todos los titulares. Es importante tener presente que la sentencia parcial se dictó “exclusivamente en lo concer-niente a los derechos y responsabilidades legales de los demandantes Federación de Pescadores de Playa de Picúa, Inc. y el Estado Libre Asociado de Puerto Rico y [U.S.I.] y Manuel Rivera Torres”. (Énfasis suplido.) Surge del expe-diente que las partes cumplieron con los requerimientos del tribunal. Posteriormente, el 5 de febrero de 1991, el tribunal concedió el permiso y aceptó una demanda en-mendada cuyo propósito era incluir como demandados a los compradores de partes alícuotas o condominios de las fin-cas segregadas.
El 6 de febrero de 1991 el Estado solicitó que se le orde-nara al Registrador de la Propiedad, Sección de Carolina, que anotara un aviso de pleito pendiente debido a que las parcelas segregadas habían sido objeto de ventas posterio-res, lo que hacía que en el Registro de la Propiedad apare-ciesen más de doscientas (200) personas con alegados de-rechos propietarios.
El 22 de abril de 1991, once (11) días después de haberse emitido la resolución que es objeto de este recurso, los de-mandantes presentaron una segunda demanda enmendada. En ésta cambiaron sustancialmente las alega-ciones, añadieron nuevas causas de acción y nuevos demandados. Las categorías de demandados incluidos en la demanda fueron: (1) los dueños de fincas segregadas que no han vendido participaciones proindiviso; (2) los dueños de fincas segregadas que han vendido participaciones y que han creado una comunidad de condueños y lotificacio-*330nes de facto; (3) los compradores de partes alícuotas o con-dominios en las fincas segregadas; (4) U.S.I.; (5) los aboga-dos José Ledesma Vivaldi, Rubén Nigaglioni y Alexis D. Mattei, con sus respectivas esposas y las sociedades de bie-nes gananciales compuestas por éstos, y (6) el Banco Popular de Puerto Rico como tenedor de una hipoteca sobre una participación pro indivisa en una parcela. La demanda consta de treinta y cuatro (34) páginas y viene acompa-ñada de más de cuarenta y cinco (45) exhibit. En términos generales, los demandantes parecen estar alegando que los demandados se pusieron de acuerdo para crear un es-quema cuyo propósito e intención era evadir la reglamen-tación de zonificación aplicable y lograr el acceso al Regis-tro de la Propiedad, y que ésto les causó los daños que reclaman. Solicitaron remedios específicos y daños. Alega-ron, además, que la responsabilidad de los demandados era solidaria. Entre las alegaciones hechas contra los abo-gados Ledesma Vivaldi, Nigaglioni y Mattei está la si-guiente:
43. Los notarios codemandados dieron fe pública de que se segregaba la finca para propósitos agrícolas a sabiendas de que ésto no era la realidad con la intención de evadir reglamenta-ción de zonificación aplicable y ganar de forma ilegal acceso al Registro de la Propiedad. (Énfasis suplido.)
Luego de esto, varios de los codemandados presentaron unas mociones de prórroga para contestar o alegar, entre las cuales está una en la que, entre otras cosas, se alega:(3)
Recientemente este Honorable Tribunal emitió una Resolu-ción en virtud de la cual ordenó al Ledo. Rubén Nigaglioni así como al Bufete de Ledesma, Palou y Miranda que se abstuvie-ran de continuar representando a la codemandada U.S. Industries, Inc. Las razones que adujo el Tribunal se desprenden de *331dicha Resolución y por ende no es necesario abundar sobre las mismas. Sin embargo, ello trastoca el desarrollo procesal del caso pues U.S. Industries por conducto de los referidos aboga-dos llevaban el peso de la defensa de los aquí comparecientes pues venían obligados de acuerdo al derecho aplicable, a sanear el título de compraventa. Ahora, hemos de esperar quién ha de ' ser el nuevo representante legal de U.S. Industries para enton-ces determinar si estaremos o no satisfechos con dicha represen-tación legal y de no estarlo entonces hacer los reclamos pertinen-tes de representación legal a dicha codemandada U.S. Industries. A su vez, la demanda enmendada trae como partes demandadas al pleito a los referidos abogados. Entonces a la luz dé los señalamientos que hizo este honorable tribunal en la Resolución aludida y vista la demanda enmendada incoada nos obliga a estudiar si los aquí comparecientes vienen obligados en este acto a incoar demandas contra copartes o si por el contrario pueden esperar hasta el final del pleito para entonces llevar las acciones de coparte correspondientes. (Enfasis suplido.)
En los autos originales también aparecen unos empla-zamientos no diligenciados, entre los cuales se encuentra uno dirigido al licenciado Ledesma Vivaldi y una nota, de 22 de mayo de 1991, que indicaba que los emplazamientos están pendientes de que se presente una moción que soli-citara su expedición. Hay, además, una notificación de toma de deposición para el 21 de mayo de 1991, al licen-ciado Ledesma Vivaldi presentada por el Estado el 9 de mayo de 1991.
El 6 de junio de 1991 emitimos una orden para que la parte demandante recurrida mostrara causa por la cual no deberíamos revocar la resolución de descalificación y per-mitir que los abogados descalificados continuasen con la representación legal de U.S.I. en el caso. Ese mismo día también paralizamos los procedimientos en instancia.
I-H hH

Descalificación por conflicto de intereses

No nos cabe la menor duda de que en el caso de autos nos confrontamos con una situación distinta a la del caso *332In re Colón Ramery, 133 D.P.R. 555 (1993). Allí el abogado —notario asumió la representación legal de uno de los par-tícipes en un negocio jurídico otorgado ante él como nota-rio, en un pleito contencioso instado contra el otro partí-cipe, que versaba precisamente sobre dicho negocio jurídico. En el caso ante nuestra consideración, unas terce-ras personas, ajenas al negocio jurídico otorgado ante uno de los abogados-notarios descalificados, traen un pleito, de una parte, contra un único otorgante de un documento —U.S.I., con relación al asunto de la segregación— y de otra parte contra ambos otorgantes —U.S.I. y los compra-dores de las parcelas segregadas— cón relación a las com-praventas de dichas parcelas. Todos los codemandados en este caso tenían intereses comunes: sostener la validez de estos negocios jurídicos. Además, el récord refleja, con me-ridiana claridad, que los demandados, a pesar de haber comparecido con distintas representaciones legales, confia-ron el peso de la defensa en los abogados descalificados.
Con respecto al conflicto de intereses entre un abogado y su cliente, hemos tenido la oportunidad de examinar esta figura en varias ocasiones. Hemos resuelto que cuando existe la posibilidad de que se utilicen las confidencias o secretos de un cliente en perjuicio de éste, el abogado no puede obviar la descalificación aduciendo que no las habrá de utilizar. In re Concepción Suárez, 111 D.P.R. 486, 491 (1981). En estos casos el perjuicio, tanto para los intereses del cliente como para la imagen de la justicia, resulta obvio. También hemos resuelto que existe un insalvable conflicto de intereses entre el ejercicio de la profesión de abogado ante el Fondo del Seguro del Estado y la Comisión Industrial y el ocupar el puesto de Presidente de la Hermandad Unión de Empleados del Fondo del Seguro del Estado, In re Rojas Lugo, 114 D.P.R. 687 (1983); que la leal-tad para con un cliente con relación a los asuntos que éste le haya consultado o encargado su representación es indivisible y continúa aun'después de cesar las relaciones de *333abogado y cliente entre ellos, In re Carreras Rovira y Suárez Zayas, 115 D.P.R. 778 (1984), y que un abogado no puede defender a una persona en un caso criminal y repre-sentarlo como demandado en una reclamación en daños cuando el perjudicado en la causa criminal y demandante en la causa civil era también su cliente en un caso criminal pendiente en trámite apelativo, In re Rodríguez Torres, 104 D.P.R. 758 (1976). En todos estos casos las circunstancias tendían a menoscabar la imagen de la justicia, además de perjudicar los intereses del cliente.
El caso ante nuestra consideración presenta una situa-ción distinta. Se trata de un cliente económicamente pode-roso y obviamente versado en el mundo de los negocios, que fue asesorado por su abogado en relación, precisa-mente, con un negocio, y que luego resulta que el negocio jurídico que se lleva a cabo es declarado nulo por un tribunal. El contenido específico del asesoramiento no lo sabemos, pues sobre esto no se ha pasado prueba. Sí sabe-mos, sin embargo, que el cliente era consciente de los ries-gos que entrañaba dicho negocio. Basándose en estos es-cuetos hechos es que el foro de instancia determina que el abogado podría estar expuesto a una responsabilidad eco-nómica frente a su cliente, y que este Foro resuelve que se debe dilucidar la defensa de “ ‘error de juicio honesto e informado’ ”. Opinión mayoritaria, pág. 327.
El cliente no ha manifestado que está insatisfecho con el asesoramiento que recibió, que éste fue incorrecto y lo in-dujo a tomar la decisión de realizar el negocio ni que no fuera consciente de que podrían haber otras interpretacio-nes relacionadas con el negocio jurídico que podrían conlle-var el resultado al cual llegó el tribunal de instancia. Bajo estas circunstancias, resulta altamente especulativo decir que los abogados que asesoraron y otorgaron las escrituras relacionadas con el negocio jurídico podrían serle económi-camente responsables al cliente y que, por lo tanto, existe un potencial conflicto de intereses. Además, los hechos de *334este caso no presentan una situación como las que hemos confrontado anteriormente, en las que el potencial conflicto de intereses empaña la imagen de la justicia(4)
Específicamente, y en relación con el alegado conflicto de intereses entre U.S.I. y sus abogados, surge del récord que éstos le habían informado a su cliente de las posibles dificultades que el curso de acción sobre la disposición de los terrenos podría acarrear. En un memorando del Sr. H.D. Wilson, Jr., supervisor de propiedades de U.S.I. en Puerto Rico, de 7 de julio de 1983, dirigido a los miembros del Comité de Inversiones de U.S.I., éste les informó de lo arriesgado que era el negocio jurídico que sobre los terre-nos se pensaba realizar. Nada de lo contenido en el récord al momento de la descalificación reflejaba que el asesora-miento recibido por U.S.I. fuera inadecuado. El hecho de que el tribunal declaró nulo el negocio jurídico no implica necesariamente que estos abogados incurrieran en un acto negligente para con U.S.I., y que por lo tanto, existe un posible conflicto de intereses entre éstos y su cliente U.S.I. Del récord surge que éstos gozaban y aparentemente aún gozan de la completa confianza de su cliente. Es precisa-mente U.S.I. la que comparece ante nosotros a cuestionar la corrección de la descalificación.
Entendemos que en casos de posibles conflictos de inte-reses entre un abogado y su cliente hay que tomar en con-sideración, como factor importante al evaluar la proceden-cia de la descalificación del abogado, los deseos y el interés del cliente que supuestamente es la parte adversamente afectada y la capacidad de dicha parte para juzgar y eva-luar lo que más le conviene a la defensa de sus intereses. *335Salvo en los casos en que se afecte adversamente la admi-nistración de la justicia o su imagen, el litigante debe tener el derecho de escoger el abogado que lo representará. In re Vélez, 103 D.P.R. 590, 599 (1975); Sánchez Acevedo v. E.L.A., 125 D.P.R. 432 (1990). En el caso de autos, la parte demandada es una corporación económicamente poderosa, manejada por hábiles hombres de negocios plenamente ca-pacitados para determinar lo que más le conviene a sus intereses y si éstos están siendo o no bien atendidos.
Al pasar juicio sobre la descalificación de un abogado, los tribunales deben sopesar los intereses que inevitable-mente entran en conflicto. De un lado tenemos el efecto adverso que la continuación de la representación legal pueda tener sobre los derechos del cliente, o de cualquiera otra de las partes, a un juicio justo e imparcial y sobre el sistema judicial. De otra parte, tenemos que velar que no se desvirtúe la norma cardinal procesal que encarna la Regla 1 de Procedimiento Civil, 32 L.P.R.A. Ap. III, de que todo procedimiento se llevará a cabo de forma justa, rápida y económica, y el derecho de una persona a ser represen-tada por el abogado de su predilección. Al evaluar estos intereses se tomarán en consideración factores tales como el tipo y la gravedad del conflicto de intereses de que se trate; la deseabilidad de que se continúe con la represen-tación legal debido a los conocimientos especializados de ésta sobre el derecho aplicable, o a sus conocimientos sobre los hechos, especialmente cuando éstos son complicados; la etapa de los procedimientos en que surja la controversia sobre la descalificación y su posible efecto en cuanto a la resolución justa, rápida y económica del caso; que la solici-tud de descalificación no esté siendo utilizada por la parte contraria como un mecanismo procesal para ganar ventaja, y el posible efecto que sobre el sistema judicial pueda tener la continuación de la representación legal en cuanto a su administración y a la percepción de la justicia por el Pueblo.
*336En este caso, la demanda se presentó el 12 de septiem-bre de 1984, hace aproximadamente nueve años y medio (9 1/2). La descalificación surgió seis años y medio (6 1/2) des-pués de haber comenzado el caso y luego de que se hubiese dictado una sentencia parcial. La descalificación se refiere, precisamente, a los abogados responsables del peso de la defensa, los que tienen el mejor conocimiento de los hechos y de las teorías de derecho objeto de la litigación. Sin lugar a dudas, un cambio de abogados en esta etapa del proceso retrasará aún más la solución de la controversia e incre-mentará el costo del litigio. Se trata de un caso donde hay numerosas partes reclamando y defendiendo derechos dis-tintos que emanan de un negocio jurídico central: la segre-gación de las treinta (30) parcelas y su posterior venta. En esta etapa de los procedimientos, un cambio de represen-tación legal, especialmente cuando se trata de los abogados de la defensa que están llevando el peso del litigio, cuando el propio cliente no ha manifestado estar inconforme con la labor profesional de estos abogados y cuando el posible con-flicto de intereses es altamente especulativo y no afecta adversamente la imagen de la justicia, iría contra los me-jores intereses de ésta el conceder la descalificación. El foro de instancia erró al ordenar la descalificación de los aboga-dos de U.S.I.
Esto, sin embargo, no resuelve el problema. Debemos auscultar si los hechos procesales surgidos con posteriori-dad a la resolución que decretó la descalificación de los abogados de U.S.I. y con anterioridad a la orden de parali-zación nuestra, cambiaron la situación de tal forma que se hace imperativa la descalificación. Nos estamos refiriendo a la presentación de la segunda demanda enmendada, las posiciones adoptadas por algunos de los codemandados y el aviso de toma de deposición al licenciado Ledesma Vivaldi.
Con relación a la segunda demanda enmendada, no cabe duda de que ésta cambia y amplía sustancialmente las alegaciones y reclamaciones, añadiendo nuevos deman-*337dados y causas de acción. Debido a que por orden nuestra el caso se encuentra paralizado, no sabemos ni siquiera si el foro de instancia permitirá o no dicha demanda. La mera presentación de una demanda enmendada, seis años y me-dio (6 1/2) después de comenzado un pleito, no puede tener el efecto automático de descalificar unos abogados, aun cuando éstos hayan sido incluidos como partes demandadas. Tampoco puede tener este efecto el que se haya presentado un aviso de toma de deposición con rela-ción a dicha demanda enmendada. El tribunal aún no ha decidido si admite o no la demanda enmendada y los nue-vos demandados aún no han sido emplazados. Bajo estas circunstancias, cualquier análisis sobre la procedencia o no de una descalificación es prematuro.
I — I I — I 1

La defensa de error de juicio honesto e informado

Disentimos de la mayoría en cuanto a que ésta, para resolver la controversia sobre la descalificación de los abo-gados de U.S.I., considera necesario que se entre a resolver la controversia sobre la posible responsabilidad de los abo-gados frenté a su cliente U.S.I. Esto lo hace levantando, motu proprio, la defensa afirmativa de “error de juicio ho-nesto e informado”. (5)
La mayoría estima que este curso de acción es necesario debido a que el foro de instancia basó su determinación de descalificación en que “ ‘cuando menos [existe] la posibili-dad de una exposición económica personal del Ledo. Le-*338desma y del bufete al cual éste pertenece’Opinión ma-yoritaria, pág. 317. Finalmente, y luego de hacer un análisis de esta defensa afirmativa a la luz de los hechos del caso, concluye que “en vista de unos señalamientos —relativos los mismos a una alegada conducta observada por dichos notarios— que han hecho las partes en distintos momentos durante la litigación del presente asunto, consi-deramos procedente ... devolver el mismo al tribunal de instancia ...”. íd., pág. 326-27. Se le instruye al foro de instancia que celebre una vista evidenciaría sobre si en el presente caso los abogados notarios pertenecientes a la firma legal Ledesma, Palou y Miranda incurrieron o no en un “ ‘error de juicio honesto e informado’ ”. íd., pág. 327. Razona la mayoría que sólo después de esto es que se po-dría determinar si procede o no la descalificación, ya que en esos momentos es que se estaría en posición de resolver que los abogados podrían estar sujetos a responder civilmente. En otras palabras, para resolver un incidente sobre descalificación, este Tribunal ha ordenado que dentro de ese caso se resuelva la existencia o no de negligencia, elemento éste esencial en un pleito de daños que aún no se ha presentado. Respetuosamente entendemos que este en-foque está equivocado.
Según expresáramos anteriormente, la posibilidad de que los abogados de U.S.I. le tengan que responder a ésta económicamente es una posibilidad altamente especula-tiva y poco probable. Ahora bien, independientemente de esto, una moción de descalificación por conflicto de intere-ses con el cliente no puede hacerse depender de que la posible reclamación de éste contra el abogado prospere o no. La determinación ha de hacerse a base de la posibili-dad de que pueda hacerse una reclamación válida. El pleito donde surge la descalificación no es el apropiado para ventilar y resolver una defensa afirmativa que pro-piamente debe plantearse por la parte demandada en la acción para reclamar daños que posteriormente pueda ins-*339tar el cliente contra su abogado. Cabe señalar, además, que para resolver si existe o no la posibilidad de que se pre-sente una reclamación no es necesario que primero se dilucide cualquier defensa afirmativa que la futura parte de-mandada pueda tener.
Ahora bien, de celebrarse la vista ordenada, como de los autos originales del caso no surge cuál fue el asesora-miento que U.S.I. recibió de sus abogados, hecho este indispensable para que se pueda determinar si hay o no ne-cesidad de levantar la defensa afirmativa de “error de juicio honesto e informado”, en la vista en instancia será necesario permitirle a las partes que presenten prueba so-bre este hecho.(6) Nos preguntamos a quién le correspon-derá el deber de probarlo: ¿A U.S.I., que supuestamente es la parte afectada por el conflicto?; ¿a los codemandados compradores que han adoptado la posición de U.S.I.?; ¿a los demandantes, cuya posición, según ésta surge de la de-manda enmendada, es incompatible con una reclamación por impericia profesional? (la alegación de los demandan-tes es que tanto U.S.I. como sus abogados y los comprado-res realizaron un negocio jurídico con pleno conocimiento de que éste era ilegal y que, como consecuencia de esto, se les ocasionaron daños), o ¿a los abogados afectados por la determinación de impericia profesional? Estos aún no son parte en el pleito y tendrían interés en ambos lados de la contienda para demostrar que su asesoramiento fue ade-cuado y, en la alternativa, que cometieron un “error de jui-cio honesto e informado”.
Estas interrogantes reflejan, con meridiana claridad, que en el potencial caso de reclamación de daños por impe-ricia profesional entre U.S.I. y sus abogados, que este Tribunal está ordenando se dilucide parcialmente dentro del caso actual, realmente no hay partes adversas. Surge de los autos que a U.S.I. no le interesa llevar esta reclamación *340y que entiende que no hay conflicto. Esto parece brindarle apoyo a la posición de que estuvo bien asesorado. Sus com-parecencias en este recurso y en instancia así lo demuestran. De otra parte, los demandantes sostienen una versión de los hechos incompatible con este tipo de reclamación. Y por último, los compradores parecen apoyar la posición de U.S.I. Parece ser que el único que sostiene una posición contraria es el foro de instancia. Estamos pues, potencialmente, ante un pleito colusorio. Es decir, uno en el que no hay controversias entre las partes y que se presenta para lograr una determinación judicial que sea obligatoria. “[L]os tribunales existen únicamente para resolver controversias genuinas surgidas entre partes opues-tas que tienen interés real en obtener un remedio que haya de afectar sus relaciones jurídicas.” E.L.A. v. Aguayo, 80 D.P.R. 552, 558-559 (1958).
En la alternativa, la orden del Tribunal que devuelve el caso para una vista evidenciaría podría implicar que este Foro implícitamente ha resuelto que el asesoramiento que recibió U.S.I. fue equivocado, ya que sólo así se justifica que se presente prueba exclusivamente sobre la defensa afirmativa de “error de juicio honésto e informado”. No sa-bemos cuál fue ese asesoramiento, y un examen de los autos originales no justifica la conclusión de que U.S.I. fuera mal asesorado por sus abogados. A nuestro entender, la orden que devuelve el caso es improcedente.
Sin pasar juicio sobre la procedencia o no de la defensa afirmativa de “error de juicio honesto e informado”, por las razones antes expuestas, disentimos de las partes III y IV de la opinión mayoritaria. Sin embargo, concurrimos con el resultado de que no procede la descalificación de los abogados.
*341- O -

 Luego de la sentencia parcial que determinó, la nulidad de ciertas segrega-ciones hechas por U.S. Industries, Inc. con relación a los predios en controversia en este caso, donde las escrituras fueron otorgadas ante el licenciado Ledesma Vivaldi, el tribunal resolvió: “[e]stá claro que de prevalecer la posición de los demandantes contra USI, y declararse la nulidad de todas las segregaciones, existe cuando menos la posibilidad de una exposición económica personal del licenciado Ledesma y del bufete al cual éste pertenece. Juzgamos que esta posibilidad real o no, pudiera haber contribuido a nublar el juicio profesional de quienes de otro modo, conocemos como abogados serios y responsables.” (Enfasis suplido.)


 De esta sentencia recurrió U.S.I. el 29 de diciembre de 1989 (RE-89-703). El 25 de enero de 1990 denegamos el recurso.


 Esta moción fue presentada por los codemandados Waljomar, Inc., Antonio Moreda Toledo y Margarita Alegría y la sociedad de bienes gananciales compuesta por ambos, Margrette Marrero López, Lillian Marrero López, Víctor Hernández Le-brón, Otilia Vincens Vallejo, Jorge Bermúdez Pacheco, Carmen Díaz Gutiérrez y M.T.M. 1078, Inc.


 En K-Mart Corp. v. Walgreens of P.R., Inc., 121 D.P.R. 633, 638 (1988), esta-blecimos como “norma en nuestra jurisdicción que los procedimientos de descalifica-ción no constituyen de por sí acciones disciplinarias sujetas a la jurisdicción original y exclusiva de este Tribunal. Los tribunales de primera instancia en el ejercicio de su poder inherente de supervisar y controlar la conducta de los abogados que postulan ante sí, pueden entender y resolver mociones de descalificación de abogados sin me-noscabar el poder exclusivo de este Tribunal para entender en acciones disciplinarias contra abogados”.


 Debe tenerse presente que en nuestro sistema de derecho rogado, una de-fensa afirmativa que no se ha levantado a tiempo- por la parte se entiende renunciada. Los tribunales motu proprio no levantan defensas afirmativas, con ex-cepción de aquellas que afectan su jurisdicción para entender en el caso. Reglas 6.3 y 10.2 de Procedimiento Civil, 32 L.P.R.A. Ap. Ill; J.A. Cuevas Segarra, Práctica Procesal Puertorriqueña: Procedimiento Civil, San Juan, Pubs. J.T.S., 1986, Vol. II, págs. 63-65; Olmeda Nazario v. Sueiro Jiménez, 123 D.P.R. 294 (1989); Villanueva v. Hernández Class, 128 D.P.R. 618 (1991), opinión disidente.


 Nos preguntamos si en preparación para esta vista se permitirá el descubri-miento de prueba y cuán amplio será éste.